Title: To Thomas Jefferson from William Vans Murray, 18 September 1792
From: Vans Murray, William
To: Jefferson, Thomas



Dear Sir
Cambridge. Dorset. E. S. Maryland 18. Sep. 1792.

The inclosed little attempt to make a vocabulary of the language of the Nanticokes, may remind you of a circumstance, and promise of mine, which probably have escaped your memory. You gave me the printed list of words last spring. On the reverse of the printed side which is filled up is added a number of words which occured to me. The tribe has dwindled almost into extinction. It is still however possessed of five thousand acres of land which were reserved to them by the Assembly of Maryland in the first settlement of the Province. The little town where they live consists but of four genuine old  wigwams, thatched over with the bark of the Cedar—very old—and two framed houses—in one of which lives the queen Mrs: Mulbery, relict of the Colonel who was the last Chief. They are not more than nine in number: The others of the tribe, which in this century was at least Five hundred in Number, having died or removed towards the Frontiers, generally to the Six nations—perhaps by a comparison of The languages of them and of those a correspondence may be discovered. They went to the Senecas often. You will find they have no word for the personals he and she. They were much at a loss for all terms to express abstract ideas. It is a little surprising they had a word for Truth. They speak their language exclusively among themselves. A few years must totally extinguish the remains of this Tribe, and it will be owing to you Sir if a trace is left of their language.
I have preferred the very list which I filled in a Wigwam to any neater copy and therefore have chosen that to transmit to you. I have the honour to be Dear Sir with great respect & attachment yr. mo. obt

W. V. Murray

